Per Curiam.
The appellant Dunn, who in Greenberg v. Dunn, 245 Md. 651, persuaded us to uphold an order of the Superior Court of *540Baltimore City removing a case in assumpsit, in which a jury trial had not been timely prayed, from that court to the Circuit Court for Carroll County (see, Houston v. Lloyd’s Consumer Acceptance Corporation, 241 Md. 10), is now appealing from an order of Judge Weant denying Dunn’s prayer for a jury trial and setting the case for trial before the court. The order appealed from must be affirmed, since under Chappell Chemical and Fertilizer Co. v. Sulphur Mines Co. of Va., found among the unreported cases in 85 Md. 684, reported in full in 36 A. 712, aff’d, 172 U. S. 474, and Greenberg v. Dunn, supra, a case which is non-jury in the removing court continues to be non-jury in the court to which it is removed.

Order affirmed, with costs.